DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 04/18/2022. Claims 1 and 7 have been amended. Claims 13-18 have been cancelled. Claims 1-12 are currently pending and have been examined.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/18/2022 has been entered.

Claim Interpretation
Examiner understands ‘Video on demand’ (VOD) to be any media distribution system that allows users to access videos without a traditional video playback device.
	Examiner considers that ‘cryptocurrency’ can include digital, virtual or temporary assets such as payments, royalties, and other assets that have no physical component.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 8-12 which are dependent upon claim 7 recite “the method” instead of “A non-transitory, tangible computer-readable medium”. 
	Examiner considers that one of ordinary skill in the art would be unclear because the scope of the claim recited in the in claim 7 is a medium and the claims recited in claims 8-12 are listed as method. This mixing causes the claims to become indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-6 are directed to a System, claims 7-12 are directed to a CRM, and claims 13-18 are directed to a Method. Therefore, claims 1-18 are directed to a statutory category of invention under Step 1.
Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows an abstract idea when the computer implementation is removed:
A system for an online content (information sharing) platform and related cryptocurrency, comprising:
at least one blockchain (distributed ledger) - configured database (storage system) distributed across a plurality of computer networking systems, 
at least one digital rights management tool, having, at least: 
a) at least one content blockchain (distributed ledger) comprising at least two block chained (distributed ledgers) blocks of content data (information); 
b) at least one usage blockchain (distributed ledger) comprising at least two block chained (distributed ledger) blocks of usage data (information); and 
c) at least one rights data blockchain (distributed ledger) comprising at least two chained (distributed ledger) blocks of intellectual property rights data (information); 
at least one cryptocurrency ledger, comprising, at least: 
a) at least one unit of cryptocurrency; 
b) at least two chained (distributed ledger) blocks of cryptocurrency ownership data; and 
c) at least one cryptocurrency wallet (account) associated with at least one user; 
at least one online content (information sharing) platform, wherein the at least one online content (information sharing) platform is configured to, at least: 
a) receive at least one content selection, comprising a designation by a user of at least one content data block (entry); 
b) interpret the content data block (entry) designated by the at least one content selection; 
c) display at least one content element of the at least one content selection on an electronic device associated with the at least one user 
d) chain (link) a first new block (entry) of usage data to a previous block (entry) of usage data, wherein 
the first new block (entry) of usage data records the display of the at least one content element (item) on the electronic device associated with the at least one user; 
e) responsive to displaying the at least one content element, transfer the at least one unit of cryptocurrency to the at least one cryptocurrency wallet; and
 f) chain (link) a first new block (entry) of cryptocurrency ownership data to a previous block (entry) of cryptocurrency ownership data, wherein the first new block (entry) of cryptocurrency ownership data records the transfer of the at least one unit of cryptocurrency to the at least one cryptocurrency wallet. 	
	Independent claim 13 recites similar features in system form, and therefore are considered under the same rationale. However, claim 7 further recites a non-transitory, tangible computer readable medium having stored thereon computer executable instructions, which, when executed by a computer processor, enable one or more computers coupled to a network to execute a method for an online content platform and related cryptocurrency…” Further, claim 7 recites “a first content record hash at least comprising the first content record clock’s time and date of creation.”
	If a claim limitation, under its broadest reasonable interpretation, (with the automating computer components removed) covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	
	The invention recites a system and method of obtaining, tracking, and recording a license for entertainment and social media using a secure ledger system. Licensing and payments being confirmed by ledger entries in a distributed ledger system shared by multiple parties. For example, the disclosure establishes the context of obtaining a license for entertainment and social media using a secure ledger system. Licensing and payments being confirmed by ledger entries in a distributed ledger system shared by multiple parties. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the configuring, receiving, identifying, displaying, chaining (linking), transferring and recording aspects of certain methods of organizing human activity. Claims dependent upon the recited independent claims are also considered under the same rationale.
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, processor, computer, computer network, block, electronic device, electronic database, cryptocurrency, cryptocurrency wallet, CRM, and hash) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (system), a claim 7 (a non-transitory computer readable storage medium), and claim 13 (method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. 
Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 7 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘configuring, receiving, identifying, displaying, chaining (linking), transferring and recording’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2, 8, and 14 further recite steps wherein if the computerized and automated components removed, the limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 8, and 14 are patent ineligible. 
Dependent claims 3 and 9 further recite steps wherein if the computerized and automated components removed, the limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 9 are patent ineligible.
Dependent claims 4, 10, and 16 further recite ‘the friend of the friend of the user is a third party.’ The limitation merely describes the types of individuals who carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4, 10, and 16 are patent ineligible.
Dependent claims 5, 11, and 17 further recite elements in the limitation that describe the types of computer components used to automate and carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5, 11, and 17 are patent ineligible.
Dependent claims 6, 12, and 18 further recite ‘the online content platform is further configured to run at least one social media and user management component, comprising: a) a social widget; b) a user management widget; and c) an administration console.’ The limitation merely describes the types of computer components used to automate and carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6, 12, and 18 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-18 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-2, 5-6, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al (US20160253710), “Publicover” and further in view of Brenner (US20190318348), 

Regarding claim 1, Publicover teaches: A system for an online content platform and related cryptocurrency, comprising: 
	at least one [blockchain configured] database (e.g. Targeted Content computing system 110) distributed across a plurality of computer networking systems, (Fig. 1, System 100, [0137] The example system 100 comprises a Targeted Content computing system 110. The Targeted Content computing system 110 can comprise various types of computing resources (e.g., computer servers, database servers, streaming media servers, networking resources, and/or other types of computing resources) for providing targeted advertising solutions to user devices 160 and their associated users. For example, the Targeted Content computing system 110 can be implemented as a cloud computing system.)
	at least one digital rights management tool, having, at least: 
	a) at least one content [blockchain] comprising at least two [chained] blocks of content data (e.g. Arkiis, Pepsi and Diablo III); (Fig. 9, Item 900, [0228] The following is an example usage scenario of the Arkiïs™ system implementing video game product placement. Tom is playing Diablo III® and has linked his character in the game to his real-life Arkiïs™ Profile. Tom prefers Pepsi®, as it is his favorite kind of soda. He has agreed in the game to Pepsi's® product placement. His rejuvenation potions are rendered in the game to appear as Pepsi® cans and bottles, and in return for the product placement, his rejuvenation potions offer a 20% extra effect each time they are imbibed
	b) at least one usage blockchain comprising at least two [chained] blocks of usage data (e.g. Arkiis and Amazon); and ([0233] The following example usage scenario describes an embodiment of the system utilizing online advertising. Doug installs the Arkiïs™ plug-in into his Chrome® browser… He goes to Amazon®, an Arkiïs™ participant, and the plug-in provides one of these identifiers. The identifier may be supplied by adding it to the URL his browser navigates to at Amazon®. (Periodically, when his set of identifiers runs low or will expire soon, his plug-in may request additional identifiers from the Arkiïs™ servers.) On Amazon®, all sponsored links are selected by the Amazon® web servers by utilizing Doug's supplied identifier and submitting it to Arkiïs, along with the current Amazon® page he is about to view, in order for Amazon® to receive targeted sponsored links from Arkiïs)
	c) at least one rights data blockchain comprising at least two [chained] blocks of intellectual property rights data (e.g. Arkiis and Business User Profiles); (Fig. 16, [0307] In a preferred embodiment, Business Users may have and control Business User Profiles (1620) for their business similarly to Individual User Profiles (1610). At the point that an individual person (e.g., an employee) working for the business interfaces with Arkiïs™ on behalf of the business, they use an individual business Sub Profile that is owned and controlled by the individual. A business has administrator (i.e. root) privileges over its individual Sub Profiles and can, for example, change the access level/rights or delete Sub Profiles if desired (e.g., due to an employee leaving the company). [0308] Just as Individual Users have Profiles, other business Participants have Profiles such as Content Producer Profiles (1655), Content Provider Profiles (1650), Marketer Profiles (1640) and Goods & Services Provider Profiles (1630) have their own Business User Profiles (1620) in the preferred embodiment.
	at least one cryptocurrency ledger, comprising, at least: 
		a) at least one unit of cryptocurrency; ([0321] a Participant may create a secret virtual identity Profile and bank account and privately fund it with traditional currencies (e.g. US dollars) and/or cryptocurrencies (e.g. Bitcoin). For Users, this may be done in two ways, either by creating a separate anonymous Master Profile, or by creating a new anonymous Sub Profile in their already existing Master Profile. They then may use their anonymous Profile to purchase or sell goods that are, for example, paid out of or into their funded bank account and delivered to or picked up from a prearranged locker box. Such mechanisms allow the Participants to have the anonymity of cash or cryptocurrency while still being a part of the reviewing, marketing, delivery or shipment of goods & services to and from a convenient location, such as their home.)
		b) at least two [chained] blocks of cryptocurrency ownership data (e.g. master profile and sub profile); and ([0321] a Participant may create a secret virtual identity Profile and bank account and privately fund it with traditional currencies (e.g. US dollars) and/or cryptocurrencies (e.g. Bitcoin). For Users, this may be done in two ways, either by creating a separate anonymous Master Profile, or by creating a new anonymous Sub Profile in their already existing Master Profile. They then may use their anonymous Profile to purchase or sell goods that are, for example, paid out of or into their funded bank account and delivered to or picked up from a prearranged locker box. Such mechanisms allow the Participants to have the anonymity of cash or cryptocurrency while still being a part of the reviewing, marketing, delivery or shipment of goods & services to and from a convenient location, such as their home.)
		c) at least one cryptocurrency wallet (e.g. account for delivery of currency) associated with at least one user; ([0321] a Participant may create a secret virtual identity Profile and bank account and privately fund it with traditional currencies (e.g. US dollars) and/or cryptocurrencies (e.g. Bitcoin). For Users, this may be done in two ways, either by creating a separate anonymous Master Profile, or by creating a new anonymous Sub Profile in their already existing Master Profile. They then may use their anonymous Profile to purchase or sell goods that are, for example, paid out of or into their funded bank account and delivered to or picked up from a prearranged locker box. Such mechanisms allow the Participants to have the anonymity of cash or cryptocurrency while still being a part of the reviewing, marketing, delivery or shipment of goods & services to and from a convenient location, such as their home.)
	at least one online content platform, configured to, at least: 
		a) receive at least one content selection (i.e. request), comprising a designation by a user of at least one content data block; ([0235] Users may request Content selection be prioritized by Content highly rated by other Users with similar Arkiïs™ Profiles in the Content's interest area.)
		b) interpret (i.e. target) the content data block designated by the at least one content selection;-2-Application No.: 16/132,277 Filing Date:September 14, 2018([0235] Companies like The Wall Street Journal may wish to encourage potential readers to subscribe through Arkiïs™ because more highly targeted advertisements and Content generate higher revenues and thus they may, for example, offer potential subscribers three months of free access in return for receiving their subscription integrated with Arkiïs.
		c) display at least one content element of the at least one content selection on 	an electronic device associated with the at least one user ([0237] Placard advertisements in public places such as billboards, public transportation advertising, etc., may contain generic QR codes that a User may scan with their location-aware, Arkiïs™ enabled smartphone to confirm receipt, get paid, and possibly receive follow up advertising with additional payouts.)
		d) chain (e.g. receive follow up advertising) a first new block of usage data to a previous block of usage data, ([0237] Placard advertisements in public places such as billboards, public transportation advertising, etc., may contain generic QR codes that a User may scan with their location-aware, Arkiïs™ enabled smartphone to confirm receipt, get paid, and possibly receive follow up advertising with additional payouts.)
		wherein the first new block of usage data records the display of the at least one content element on the electronic device associated with the at least one user; ([0237] Placard advertisements in public places such as billboards, public transportation advertising, etc., may contain generic QR codes that a User may scan with their location-aware, Arkiïs™ enabled smartphone to confirm receipt, get paid, and possibly receive follow up advertising with additional payouts.)
		e) responsive to displaying the at least one content element transfer the at least one unit of cryptocurrency to the at least one cryptocurrency wallet and ([0015] As these Profiles become more exhaustive, the advertising becomes more highly targeted and thus more valuable for both Marketers/Providers and Users who are paid to watch and engage with these ads. (Payouts may be used to purchase Content (e.g. TV shows) and Products.) Members may increase their advertising payouts by providing Feedback, sharing an ad with a friend, or using a coupon. To maintain integrity, honesty, and payout equity, the Arkiïs™ system rates each User's buying performance by analyzing numerous metrics including how accurately their Assertions (e.g. buying predictions) match their future actions (e.g. subsequent purchases) and the rate at which they buy advertised Products. [0321] Profile and bank account and privately fund it with traditional currencies (e.g. US dollars) and/or cryptocurrencies (e.g. Bitcoin). [0237] In other preferred embodiments, these advertisements may contain a unique advertisement number and telephone number that they may call and enter the advertisement's number to get paid for reviewing it and possibly lead to follow up paid audio advertisements over their phone.)

	Publicover does not explicitly teach ‘chaining new blocks of assets to the user’, however Brenner teaches at least ‘chaining new blocks of assets to the user’:
	f) chain a first new block of [e.g. asset/payment/royalty] ownership data to a previous block of [e.g. asset/payment/royalty] ownership data, wherein ([0078] At 1406, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a first intellectual property right asset (e.g., composition rights asset) to a first blockchain digital wallet (e.g., of the label) and/or to a first blockchain (which records the asset in transaction(s) within its blocks).
	the first new [block of] cryptocurrency ownership data records the transfer of the at least one unit of cryptocurrency to [the] at least one cryptocurrency wallet ([0078] At 1406, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a first intellectual property right asset (e.g., composition rights asset) to a first blockchain digital wallet (e.g., of the label) and/or to a first blockchain (which records the asset in transaction(s) within its blocks).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Publicover, with the reimbursement of and blockchain system of Brenner  in order to increase revenue and to protect user’s information. As Publicover states: 
There is a need to improve advertising methods so that they are more protective of an end user's privacy, while ensuring that they are as accurate as possible by paying users to view advertisements that are targeted to an end user using personal information that is voluntarily provided by the end user. Additionally, there exists a profound need for consumers of the digital age to gain the advantages of real time location and activity tracking without sacrificing their privacy or their values in the process. And a way needs to be made to empower consumers to compel and reward producers to do better for the world.


Regarding claim 2, Publicover teaches: The system of claim 1, wherein the online content platform is further configured to:
	a) receive the at least one second content (e.g. T.V. shows and products) selection, comprising a designation by a friend of the at least one user of at least one content data block, wherein the friend has at least one cryptocurrency wallet ([0015] Embodiments of the disclosed systems (referred to generally herein by the trade name Arkiïs™) resolve the above noted conflict by aligning the interests between Providers and Consumers. The Arkiïs™ platform safeguards member privacy, providing tools to create and control in-depth Profiles. As these Profiles become more exhaustive, the advertising becomes more highly targeted and thus more valuable for both Marketers/Providers and Users who are paid to watch and engage with these ads. (Payouts may be used to purchase Content (e.g. TV shows) and Products.) Members may increase their advertising payouts by providing Feedback, sharing an ad with a friend, or using a coupon.
	Examiner notes that one of ordinary skill in the art would understand, from reading the reference, that the subject of payouts being related to cryptocurrency wallets has been discussed in paragraph [0321]. It would be reasonable to say that ‘payouts’ would apply to ‘friends’ as equally as to ‘users’.
	b) identify (e.g. targeted) the content data block designated by the at least one second content selection; ([0015]As these Profiles become more exhaustive, the advertising becomes more highly targeted and thus more valuable for both Marketers/Providers and Users who are paid to watch and engage with these ads. (Payouts may be used to purchase Content (e.g. TV shows) and Products.) Members may increase their advertising payouts by providing Feedback, sharing an ad with a friend, or using a coupon.
	c) display at least one content element of the at least one second content selection (e.g. T.V. shows and products) on an electronic device associated with the friend; ([0015] Embodiments of the disclosed systems (referred to generally herein by the trade name Arkiïs™) resolve the above noted conflict by aligning the interests between Providers and Consumers. The Arkiïs™ platform safeguards member privacy, providing tools to create and control in-depth Profiles. As these Profiles become more exhaustive, the advertising becomes more highly targeted and thus more valuable for both Marketers/Providers and Users who are paid to watch and engage with these ads. (Payouts may be used to purchase Content (e.g. TV shows) and Products.) Members may increase their advertising payouts by providing Feedback, sharing an ad with a friend, or using a coupon.

	Publicover does not explicitly teach ‘chaining new blocks of assets to the user’ or ‘cryptocurrency wallets’, however Brenner teaches at least ‘chaining new blocks of assets to the user’ and ‘cryptocurrency wallet’: 	
d) chain a second new block of usage data to the first new block of usage data, wherein the second new block of usage data records the display (usage) of the at least one second content element on the electronic device associated with the friend (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
	e) transfer at least one unit of cryptocurrency to the cryptocurrency wallet associated with the user ([0078] At 1406, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a first intellectual property right asset (e.g., composition rights asset) to a first blockchain digital wallet (e.g., of the label) and/or to a first blockchain (which records the asset in transaction(s) within its blocks).
	f) transfer at least one unit of cryptocurrency to the cryptocurrency wallet associated with the friend of the user; and ([0015] Embodiments of the disclosed systems (referred to generally herein by the trade name Arkiïs™) resolve the above noted conflict by aligning the interests between Providers and Consumers. The Arkiïs™ platform safeguards member privacy, providing tools to create and control in-depth Profiles. As these Profiles become more exhaustive, the advertising becomes more highly targeted and thus more valuable for both Marketers/Providers and Users who are paid to watch and engage with these ads. (Payouts may be used to purchase Content (e.g. TV shows) and Products.) Members may increase their advertising payouts by providing Feedback, sharing an ad with a friend, or using a coupon.)
	Examiner notes that one of ordinary skill in the art would understand, from reading the reference, that the subject of payouts being related to cryptocurrency wallets has been discussed in paragraph [0321]. It would be reasonable to say that ‘payouts’ would apply to ‘friends’ as equally as to ‘users’.
	g) chain a second new block of  [e.g. asset/royalties/payments] ownership data to the first new block of [e.g. asset/royalties/payments] ownership data, wherein the second new block of  [e.g. asset/royalties/payments] ownership data records the transfer of the at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the user and the transfer of the at least one unit of  [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the [friend]
([0065] Royalty Payment Report Blockchain Asset: TABLE-US-00005 Labels <DSP 1><Song 1><Amount><Total><Territory> <Subscription <Date/Time paid> time type> royalty played> paid> . . . <Song n> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> <DSP n> <Song 1> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> . . . <Song n> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> Publishers <DSP 1> <Composition 1> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> . . . <Composition n> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> <DSP n> <Composition 1> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> . . . <Composition n> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid>).

	Examiner considers that one of ordinary skill in the art, would understand from treading the specification that, when a license owner pays a user for content use, it reads to the above limitation. Further, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to modify Publicover to use Brenner to teach ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘cryptocurrency wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.

In regards to claims 8 and 14, CRM claim 8 and System claim 14 correspond generally to system claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Publicover does not explicitly teach individual components, however, Brenner teaches: The system of claim 1, wherein 
	the at least one online content platform is further configured to run at least one advertising video on demand component, comprising:
	a) a playback widget; (Fig. 12, Item 1232-DSP’s (example: YouTube)
	b) an internet interface application; (Fig. 12, [0067] The components may be accessed using various application programming interfaces (APIs) 1230 by any number of different users 1232).
	c) an advertising video on demand content management system; and (Fig. 12, Item 1232).
	d) an advertising management and distribution network (Fig. 12, Item 1218 [0067] As shown in FIG. 12, the media content processing system 1200 may include one or more media content databases 1204 that may be implemented as a platform, including several modules. System 1200, and the platform may be enabled with modules comprising code executable by a processor to perform the various functions. These functions may be embodied in components including rights ownership content ingestion components 1210…media content distribution components 1218).
	It would be obvious to one of ordinary skill in the art at the time of the instant application to further expand Publicover to use Brenner to teach individual components used to teach the systems contained in intellectual property rights. Users know that their information is stored in a secure, immutable, efficient, and automatic manner. Intellectual property rights associated with media content can include copyright, trademarks, licenses to composition, synchronization, performance, recordings, etc. In particular, various embodiments provide media licensing management using blockchains which are immutable so that users know their rights are secured.
In regards to claims 11 and 17, CRM claim 11 and System claim 17 correspond generally to system claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Publicover does not explicitly teach individual components, however, Brenner teaches: The system of claim 1, wherein the at least one online content platform is further configured to run at least one social media and user management component, comprising:
	a) a social widget; (Fig. 12, Item 1232-DSP’s (example: YouTube)
	b) a user management widget; and (Fig. 12, Item 1222, [0074] Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.)
	c) an administration console (Fig. 12, [0026] Each server typically may include an operating system that provides executable program instructions for the general administration and operation of that server, and typically will include a computer-readable medium storing instructions that, when executed by a processor of the server, enable the server to perform its intended functions.)
	It would be obvious to one of ordinary skill in the art at the time of the instant application to further expand Publicover to use Brenner to teach individual components used to teach the systems contained in intellectual property rights. Users know that their information is stored in a secure, immutable, efficient, and automatic manner. Intellectual property rights associated with media content can include copyright, trademarks, licenses to composition, synchronization, performance, recordings, etc. In particular, various embodiments provide media licensing management using blockchains which are immutable so that users know their rights are secured.
	In regards to claims 12 and 18, CRM claim 12 and System claim 18 correspond generally to system claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Publicover teaches: A non-transitory, tangible computer-readable medium having stored thereon computer- executable instructions, which, when executed by a computer processor, enable one or more computers coupled to a network to execute a method for an online content platform and related cryptocurrency, the method comprising:
configuring, by a computing system, at least one [blockchain-configured] database (e.g. Targeted Content computing system 110) distributed across a plurality of computer networking systems (Fig. 1, System 100, [0137] The example system 100 comprises a Targeted Content computing system 110. The Targeted Content computing system 110 can comprise various types of computing resources (e.g., computer servers, database servers, streaming media servers, networking resources, and/or other types of computing resources) for providing targeted advertising solutions to user devices 160 and their associated users. For example, the Targeted Content computing system 110 can be implemented as a cloud computing system.)
	at least one digital rights management tool, having, at least:
receiving, by the computing system, at least one content data element; ([0235] Users may request Content selection be prioritized by Content highly rated by other Users with similar Arkiïs™ Profiles in the Content's interest area.)
receiving, by the computing system, at least one usage data element (e.g. Pepsi®); ([0228] The following is an example usage scenario of the Arkiïs™ system implementing video game product placement. Tom is playing Diablo III® and has linked his character in the game to his real-life Arkiïs™ Profile. Tom prefers Pepsi®, as it is his favorite kind of soda. He has agreed in the game to Pepsi's® product placement. His rejuvenation potions are rendered in the game to appear as Pepsi® cans and bottles, and in return for the product placement, his rejuvenation potions offer a 20% extra effect each time they are imbibed.

Publicover does not explicitly teach the following limitations, however, Brenner teaches:
creating, by the computing system, a first content record block, comprising:
	([0078] At 1404, a record of the media content may be created and the content may be stored in one or more media content databases).
a)    a first content record hash comprising at least a [Information…e.g. time of creation and a date of creation] of the first content record block’s; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner. [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, transaction identification material could include time and date of creation. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include the time and date of creation when dealing with time sensitive data or when charging for usage by the minute.
b)    the at least one content data element; (Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner).
c)    the at least one [usage] data element; (Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner).
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, transaction identification material could include usage information. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include usage data when dealing with time sensitive data to insure receipt or when charging for usage by the minute.
d)    at least one computer system-implementable instruction for linking (e.g. associating) a second content record [block] to the first content record block; ([0078] FIG. 14 illustrates an example flow diagram 1400 of techniques for creating assets associated with media content in accordance with various embodiments. At 1402, UGC media content may be sent to/received by the media content processing system and/or an API, associated with content ingestion, at the media content processing system. At 1404, a record of the media content may be created and the content may be stored in one or more media content databases. Confirmation may also be sent to the media content processing system and/or API. The media content may be analyzed using fingerprinting techniques to identify one or more segments of the media content found in the media content database(s). The identified segment(s) may be used to identify the intellectual property rights and rights holders associated with the segment(s). At 1406, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a first intellectual property right asset (e.g., composition rights asset) to a first blockchain digital wallet (e.g., of the label) and/or to a first blockchain (which records the asset in transaction(s) within its blocks). A confirmation may be sent to the media content processing system. The type of the first intellectual property right asset (e.g., related to the composition of the media content) may be determined based on the identified one or more segments of the media content. At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks). A confirmation may be sent to the media content processing system. The type of the second intellectual property right asset (e.g., related to the recording of the media content) may be determined based on the identified one or more segments of the media content). 
storing, by the computing system, the first content record block on at least one node; ([0031] A block chain or blockchain is a distributed database that maintains a continuously growing list of data records that are hardened against tampering and revision, even by operators of the data store's nodes. The most widely known application of a blockchain is the public ledger of transactions for cryptocurrencies used in bitcoin. This record is enforced cryptographically and hosted on machines running the software).
creating, by the computing system, at least one unit of cryptocurrency; ([0033] A blockchain implementation consists of two kinds of records: transactions and blocks. Transactions are the actual data to be stored in the blockchain, and blocks are records that confirm when and in what sequence certain transactions became recorded as a part of the block chain database. Transactions are created by participants/users using the system in the normal course of business (in the case of cryptocurrencies, a transaction is created anytime someone sends cryptocurrency to another), and blocks are created by users known as "miners" who use specialized software or equipment designed specifically to create blocks.
creating, by the computing system, at least one cryptocurrency wallet associated with at least one user; responsive to the at least one content interaction (Fig. 14, [0078] At 1406, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a first intellectual property right asset (e.g., composition rights asset) to a first blockchain digital wallet (e.g., of the label) and/or to a first blockchain (which records the asset in transaction(s) within its blocks). 
creating, by the computing system, at least one cryptocurrency ownership statement; ([0036] Embodiments of the invention provide systems and methods of using blockchain technology, in the areas of: [0037] Private and public access; [0038] A record of rights ownership (recordings and compositions).
creating, by the computing system, a first cryptocurrency ledger block, comprising: ([0078]).
	Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of receiving data or a non-transitory signal, reads to the following limitations.
a)    a first cryptocurrency hash at least comprising a(n) [identification… time and date of creation] associated with the first cryptocurrency ledger block; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, transaction identification material could include time and date of creation. 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include the time and date of creation when dealing with time sensitive data or when charging for usage by the minute.
b)    at least one first cryptocurrency ownership record; and ([0036] Embodiments of the invention provide systems and methods of using blockchain technology, in the areas of: [0037] Private and public access; [0038] A record of rights ownership (recordings and compositions).
c)    at least one computer system-implementable instruction for linking a second cryptocurrency ledger [block] to the first cryptocurrency ledger [block]; ([0078]).
determining, by the computing system, at least one cryptocurrency transfer amount, wherein the at least one cryptocurrency transfer amount comprises a pairing of at least one unit of cryptocurrency with at least one content data element (e.g., confirmation time); (Fig. 2, item 200, [0005], [0032] “confirmation time”, [0047] digital assets and currency transactions may be conducted according to various embodiments of the present application. Similar to traditional transactions, money may be exchanged for goods or services. In digital space, a token (e.g., digital currency) may be exchanged for a digital asset (e.g., licensing or other monetization of intellectual property rights to media content).
	Examiner notes the phrase “the at least one cryptocurrency transfer amount comprises a pairing of at least one unit of cryptocurrency with at least one content data element” is non-functional descriptive material as it only describes, at least in part, the pairing of currency with a data element, however, the pairing is not critical to the performance any of the recited steps (i.e. determining a cryptocurrency amount) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
receiving, by the computing system, at least one content interaction request from at least one user, wherein the at least one content interaction request specifies at least one requested content record, wherein the at least one requested content record is a content data element; (Fig. 1, Fig. 8, Fig. 10, Fig. 14-16, [0023] the network includes the Internet, as the environment includes a Web server 106 for receiving requests and serving content in response thereto, although for other networks an alternative device serving a similar purpose could be used as would be apparent to one of ordinary skill in the art).
	Examiner notes the phrase “the at least one content interaction request specifies at least one requested content record, wherein the at least one requested content record is a content data element;” is non-functional descriptive material as it only describes, at least in part, the content of the data, however, the content of the data is not critical to the performance any of the recited steps (i.e. receiving data) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
	facilitating (e.g., executing a user interaction), by the computing system, at least one content interaction between the at least one user and the at least one requested content record, wherein the at least one content interaction comprises providing the at least one content data element of the requested content record to an electronic device associated with the at least one user; ([0024] The application server can include any suitable hardware and software for integrating with the data store as needed to execute aspects of one or more applications for the client device, handling a majority of the data access and business logic for an application. The application server provides admission control services in cooperation with the data store, and may be able to generate content such as text, graphics, audio, and/or video to be transferred to the user, which may be served to the user by the Web server in the form of HTML, XML, or another appropriate structured language in this example. In some embodiments, the Web server 106, application server 108 and similar components may be part of the data plane. The handling of all requests and responses, as well as the delivery of content between the client device 102 and the application server 108, can be handled by the Web server).
Examiner notes the phrase “the at least one content interaction comprises providing the at least one content data element of the requested content record to an electronic device associated with the at least one user” is non-functional descriptive material as it only describes, at least in part, the content of the request, however, the content of the data is not critical to the performance any of the recited steps (i.e. facilitating an interaction) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
creating, by the computing system, a second usage data element comprising, at least, a memorialization of the at least one content interaction; (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
creating, by the computing system, a second content record block, comprising: ([0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)). Especially in the case that Brenner teaches adding multiple blocks on multiple blockchains.
a)    the first content record hash; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art would understand from reading the reference that any data reads to ‘content record.’
b)    a second content record hash at least comprising the second content record [information…including block’s time and date of creation]; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner. [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, transaction identification material could include time and date of creation and further that adding anything to a blockchain or a distributed ledger includes a recorded hash.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include the time and date of creation when dealing with time sensitive data or when charging for usage by the minute.
c)    the at least one content data record of the first content record block; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art would understand from reading the reference that any data reads to ‘content record.’
d)    the second [usage] data element; and ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner. [0032] “confirmation time”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include the usage data when dealing with time sensitive data or when charging for usage by the minute.
e)    at least one computer system-implementable instruction for linking a third content record block to the second content record block; ([0078])
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
transferring, by the computing system, the at least one cryptocurrency transfer amount to the at least one cryptocurrency wallet associated with the at least one user responsive to the at least one content interaction (e.g., confirmation time); (Fig. 2, item 200, [0005], [0032] “confirmation time”, [0047] digital assets and currency transactions may be conducted according to various embodiments of the present application. Similar to traditional transactions, money may be exchanged for goods or services. In digital space, a token (e.g., digital currency) may be exchanged for a digital asset (e.g., licensing or other monetization of intellectual property rights to media content).
Examiner notes the phrase “one cryptocurrency wallet associated with the at least one user responsive to the at least one content interaction” is non-functional descriptive material as it only describes, at least in part, the associating of data, however, the associating is not critical to the performance any of the recited steps (i.e. transferring a cryptocurrency amount) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
updating, by the computing system, the first cryptocurrency ownership record into a first updated cryptocurrency ownership record, wherein the first updated cryptocurrency ownership record memorializes the at least one cryptocurrency transfer amount; and ([0036] Embodiments of the invention provide systems and methods of using blockchain technology, in the areas of: [0037] Private and public access; [0038] A record of rights ownership (recordings and compositions).
Examiner notes the phrase “the first updated cryptocurrency ownership record memorializes the at least one cryptocurrency transfer amount” is non-functional descriptive material as it only describes, at least in part, the content of the request, however, the content of the data is not critical to the performance any of the recited steps (i.e. updating records) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
creating, by the computing system, a second cryptocurrency ledger block, comprising: ([0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
a)    the first cryptocurrency hash; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art would understand from reading the reference that any data reads to ‘ledger block.’
b)    a second cryptocurrency hash at least comprising a [information…time and date of creation] associated with the second cryptocurrency ledger block; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner. [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, transaction identification material could include time and date of creation and further that adding anything to a blockchain or a distributed ledger includes a recorded hash.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include the time and date of creation when dealing with time sensitive data or when charging for usage by the minute.
c)    the first updated cryptocurrency ownership record; and ((0036] Embodiments of the invention provide systems and methods of using blockchain technology, in the areas of: [0037] Private and public access; [0038] A record of rights ownership (recordings and compositions).
d)    at least one computer system-implementable instruction for linking (i.e. associating) a third cryptocurrency ledger block to the second cryptocurrency ledger block (FIG. 14, [0078]).
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).

creating, by the computing system, a first content record block ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).
d)    at least one computer system-implementable instruction for linking a second content record block to the first content record block; ([0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)). Especially in the case that Brenner teaches adding multiple blocks on multiple blockchains.
storing, by the computing system, the first content record block on at least one node; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).
c)    at least one computer system-implementable instruction (e.g. how to record assets) for linking a second cryptocurrency ledger block to the first cryptocurrency ledger block; ([0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)). Especially in the case that Brenner teaches adding multiple blocks on multiple blockchains.
c)    the at least one content data record of the first content record block; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).

Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover (US20160253710), Brenner (US20190318348), and further in view of Code (20170214522).
Regarding claim 3, Publicover does not explicitly teach the following limitations, however Brenner teaches: The system of claim 2, wherein the online content platform is further configured to:
	a) receive at least one third content selection, wherein the at least one third content selection comprises a designation […] of at least one content data block, wherein the […] user has at least one [i.e. digital] wallet; (Fig 12, Item 1232 shows multiple content selections for purchasing and rewarding by the user. Item 1220 and 1230 which have to do with crypto purchases [0031-0034]).
	Examiner notes that the phrase ‘the online content platform is further configured to: a) receive at least one third content selection’ (as well as b), c), d), e), f), g) and h) only declares an intended (or possible) use of the limitation. This phrase is an intended use type of phrase. Prior art only needs to be able to be configured to perform the above process in order to read upon the limitation. See further: MPEP 2103 C) which states: “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”
	b) identify the content data block designated by the at least one third selection; ([0067] FIG. 12 illustrates an example system 1200 for conducting digital transactions using a blockchain in accordance with various embodiments. In addition, FIG. 12 shows the use of blockchain assets and wallets 1202 in accordance with various embodiments. As shown in FIG. 12, the media content processing system 1200 may include one or more media content databases 1204 that may be implemented as a platform, including several modules. System 1200, and the platform may be enabled with modules comprising code executable by a processor to perform the various functions. These functions may be embodied in components including rights ownership content ingestion components 1210, submission of media content (UGC) components 1212, business rules creation components 1214, media content clearance using media content processing and business rules components 1216, media content distribution components 1218, usage and royalty reporting components 1220, and royalty payment components 1222. The components may be accessed using various application programming interfaces (APIs) 1230 by any number of different users 1232).
	c) display the at least one content element of the at least one third content selection on an electronic device associated with the friend of the friend of the user; ([0024] The application server provides admission control services in cooperation with the data store, and may be able to generate content such as text, graphics, audio, and/or video to be transferred to the user, which may be served to the user by the Web server in the form of HTML, XML, or another appropriate structured language in this example).
	d) chain a third new block of usage data to the second new block of usage data, wherein the third new block of usage data records the display of the at least one content element on the electronic device associated with the [friend of the friend of the] user; ([0024] The application… which may be able to generate content such as text, graphics, audio, and/or video to be transferred to the user. [0069] The media rights ownership information and/or media related assets may be represented using one or more block chains and/or blockchain wallets 1202. Such block chains and/or wallets may be used by media content service providers, such as publishers and record labels. One or more block chains and/or wallets may additionally be used to track transactions related to one or more assets (e.g., licenses for one or both of the composition intellectual property rights and the recording intellectual property rights) for each track/title of media for which a segment is used in UGC (such as media content including mixes and/or remixes). Each asset and/or asset transaction represented in a blockchain may be represented by a unique asset ID, which may be included in the media content database(s) together with other information related to that asset and/or asset transaction).
	e) transfer at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the user [e.g. publisher who uploaded the digital media]; (Fig. 6, Fig. 10, (Item 1002) shows the transfer of the digital asset to the intellectual property rights holder. [0057] As an example, in FIG. 10, a user may perform an action (such as listening to a UGC mix/remix that involves a particular track associated with a media license) on a digital service (such as an online music service) that implicates a digital asset (such as a license).  Such an action may trigger one or more transactions (e.g., one or more payments to be made to intellectual property rights holders based on the media license. [0052] In a world of derivative content where users are constantly creating and uploading media content that includes multiple media works and intellectual property that is owned by others, the chain of custody and ownership of those segments of media content can be difficult to manage. Blockchain, according to embodiments of the present application, provides a solution to the technical problem of determining the chain of custody and associated rights (e.g., intellectual property rights in the composition, performance, recording, synchronization, etc.) for each segment of identified media content of which the UGC is comprised).
	Examiner considers that one of ordinary skill in the wart, would understand from treading the specification that, when a license owner pays a user for content use, it reads to the above limitation. Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘cryptocurrency wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	f) transfer at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the friend (second blockchain) of the user [e.g. publisher who uploaded the digital media]; (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
	Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘cryptocurrency wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	g) transfer at least one unit of [e.g. asset/royalties/payments]  to the [i.e. digital] wallet associated with the [friend of the friend of the] user [who uploaded the digital media]; and (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
	Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘cryptocurrency wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	Examiner would like to direct the Applicant’s attention that mere duplication of parts (as in prior art showing that the process of transferring cryptocurrency occurring multiple times) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	h) chain a third new block of cryptocurrency ownership data to the second new block of cryptocurrency ownership data, wherein the third new block of cryptocurrency ownership data records the transfer of the at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the user (Fig. 6, [0052] Blockchain, according to embodiments of the present application, provides a solution to the technical problem of determining the chain of custody and associated rights (e.g., intellectual property rights in the composition, performance, recording, synchronization, etc.) for each segment of identified media content of which the UGC is comprised. Such associated rights, monetization of such rights (e.g., licenses), and/or any related transactions may each be separately stored on a blockchain, such as blockchain 600. As an example, assets such as intellectual property rights licenses associated with the composition of a track that is identified as a segment of a UGC work (mix/remix media content), may be recorded as a transaction in the blockchain 600).
	Examiner considers that one of ordinary skill in the art would understand from reading the reference that each transfer of ownership within Brenner creates a new block written to the chain of blocks in a blockchain having to do with transfers of ownership would include the first, second, third, fourth, and …nth, instances of ownership.
	Examiner would like to direct the Applicant’s attention that mere duplication of parts (as in prior art showing that the process of creating multiple blocks on a blockchain) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	the transfer of the at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with [the friend of] the user, and (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
	Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘cryptocurrency wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	Examiner would like to direct the Applicant’s attention that mere duplication of parts (as in prior art showing that the process of transferring cryptocurrency occurring multiple times) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	the transfer of the at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with [the friend of the friend of] the user (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
	Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘cryptocurrency wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	Examiner would like to direct the Applicant’s attention that mere duplication of parts (as in prior art showing that the process of transferring cryptocurrency occurring multiple times) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).

	Neither Publicover nor Brenner explicitly teach friend or friend of the friend of the user, however, Code from a same or analogous art teaches at least ‘friend or friend of the friend of the user’:
	a) receive at least one [third] content selection, wherein the at least one [third] content selection comprises a designation by a friend of the friend of the user of at least one content data block, wherein the friend of the friend of the user has at least one cryptocurrency wallet; ([0021] In another embodiment, the additional units of tokenized value embedded with the tokenized digital media file may function as a royalty or an exchange fee source of funds. For example, a customer who buys a digital video file may receive the file embedded with additional tokens as a reward for the purchase. The customer later decides it wants to sell the digital media file to another party. When the file is sold to another party, a portion of the embedded units of tokenized value may be used as a royalty or exchange fee paid to another third party. The third party may or may not be the original creator of the content or the legal owner of the rights to the digital media. The royalty or exchange fee may or may not be automatically transferred from the seller of the digital media file to the third party.
	Examiner considers that one of ordinary skill in the art, from reading the reference, that when a customer sells digital rights, obtained by the owner, to a ‘friend’ or a ‘friend of a friend’ or ‘a friend of a friend of a friend’ the above reference reads to the limitation.
	f) transfer at least one unit of cryptocurrency to the cryptocurrency wallet associated with the friend of the user; ([0020] As will be appreciated, the units of tokenized value embedded with the tokenized digital media file may function as a reward to incentivize transactional commerce. For example, a customer who buys a digital video file may receive the digital media file embedded with additional tokens as a reward for the purchase. The customer can redeem the rewards for other goods or services, separate the reward to keep or sell, and/or sell the rewards embedded with the digital video file to another party. Smart contracts may or may not be involved).
	g) transfer at least one unit of cryptocurrency to the cryptocurrency wallet associated with the friend of the friend of the user; and ([0022] In another embodiment, the additional units of tokenized value embedded with the tokenized digital media file may function as a reward to incentivize non-transactional commerce. For example, each time the owner of the tokenized digital media file plays a video file, some amount of reward (which may be in the form of a digital loyalty token or currency token) may be sent from a third party (which may or may not be the digital media creator or owner of the digital media rights) to the owner of the tokenized digital media file as an incentive to play the digital media.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Brenner and the reimbursement of Publicover in order to increase revenue and to protect users information with the friends and subsequent blocks taught by Code. Reselling to or assisting ‘friends’ in reward programs while assisting yourself would be something everyone wants to do when getting a good deal and having the possibility of making it even better.
	In regards to claim 9, CRM claim 9 correspond generally to system claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, neither Publicover nor Brenner explicitly teach ‘friend or friend of the friend of the user’, however, Code teaches, at least, ‘friend or friend of the friend of the user’: The system of claim 3, wherein 
	the friend of the friend of the user is a third party ([0022] In another embodiment, the additional units of tokenized value embedded with the tokenized digital media file may function as a reward to incentivize non-transactional commerce. For example, each time the owner of the tokenized digital media file plays a video file, some amount of reward (which may be in the form of a digital loyalty token or currency token) may be sent from a third party (which may or may not be the digital media creator or owner of the digital media rights) to the owner of the tokenized digital media file as an incentive to play the digital media.
	Examiner considers that one of ordinary skill in the art, from reading the reference, that when a customer sells digital rights, obtained by the owner, to a ‘friend’ or a ‘friend of a friend’ or ‘a friend of a friend of a friend’ the above reference reads to the limitation. The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Brenner, with the display and the reimbursement of Publicover in order to increase revenue and to protect user’s information, with the friends and subsequent blocks taught by Code. Reselling to or assisting ‘friends’ in reward programs while assisting yourself would be something everyone wants to do when getting a good deal and having the possibility of making it even better.
	In regards to claims 10 and 16, CRM claim 10 and System claim 16 correspond generally to system claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
Applicant argues on pages 12-13 of the response that the Examiner has not stated why a distributed ledger system can be considered an abstract idea. An abstract idea is defined by the MPEP as:
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III)

	Examiner acknowledges the applicant’s arguments but respectfully disagrees. Keeping a distributed ledger of financial transactions clearly falls within the category of commercial or legal interactions.

Applicant argues on pages 13-14 of the response that the Examiner has not correctly characterized Applicant’s invention and therefore has not presented a proper 35 U.S.C. 101 rejection. Applicant states:
	“A: Characterization of Applicant's Claimed Invention is too Broad and Overlooks the 
	Practical Application of Blockchain Technologv to Digital Content Streaming.”

	Examiner acknowledges the applicant’s arguments but respectfully disagrees. For example, the disclosure establishes the context of obtaining a license for entertainment and social media using a secure ledger system. Licensing and payments being confirmed by ledger entries in a distributed ledger system shared by multiple parties. Multiple parties are getting compensation for viewing intellectual property by various means. 
	If a claim limitation, under its broadest reasonable interpretation, (with the automating computer components removed) covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Further, improving upon an abstract idea still constitutes an abstract idea according to MPEP2106.05 (a) II. Which states: “Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”

Applicant argues on pages 15-16 of the response that the Examiner has not correctly characterized Applicant’s invention and therefore has not presented a proper 35 U.S.C. 101 rejection. Applicant states:
	“B. Blockchain Technology in the Context of Applicant's Claimed Digital Content Sharing 	and Licensing Process Cannot be Practically Implemented in the Human Mind or with 	Pen  and Paper”

	Examiner acknowledges the applicant’s arguments but respectfully disagrees. Neither the office nor the Examiner ever claimed such.

	Applicant argues on pages 16-18 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness claiming that the combination of Publicover or Brenner would not be obvious to combine. 
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Publicover, with the reimbursement of and blockchain system of Brenner  in order to increase revenue and to protect user’s information. 
	In response to applicant's argument that Publicover is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Publicover is not the main teaching reference but does explicitly teach the portions of the application that the Examiner has pointed out.
	Applicant argues on pages 18-19 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness claiming that the Publicover does not teach or suggest ‘intellectual property rights data’. Examiner acknowledges the applicant’s arguments but respectfully disagrees. Paragraph [0257] clearly states that users are not allowed to manipulate the master profile without demonstrating the proper intellectual property rights… 
	[0257] To ensure the accuracy of Arkiïs'™ Content and to protect its integrity, Users may be required to prove their identity for a Master Profile through various means such as by successfully answering LexisNexis® identity questions. A User may be allowed to use the system without proving their identity, but in such cases, their rights and abilities may be limited for that Master Profile. [0307] A business has administrator (i.e. root) privileges over its individual Sub Profiles and can, for example, change the access level/rights or delete Sub Profiles if desired (e.g., due to an employee leaving the company).

	Applicant argues on pages 19-20 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness claiming that the Publicover does not teach or suggest Receiving at Least One Content Selection (i.e. Request).   Examiner acknowledges the applicant’s arguments but respectfully disagrees. Paragraph [0231] addresses requesting content.
	[0231] In a preferred embodiment, Users may add a plug-in to their browser that automatically replaces Internet ads with more highly targeted Arkiïs™ ads. This may be done similarly to how the Adblock Plus or AdBlock plug-ins block advertising on web pages displayed in a browser—for example, by intercepting requests from the browser to particular domains, hiding advertisements based on CSS formatting, hiding page elements which fit the dimensions of standard web advertisements, or hiding page elements whose source domain is recognized to be for advertising (e.g. doubleclick.net).

	Applicant argues on pages 20 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness claiming that the Publicover does not teach or suggest Identifying the Content Data Block   Examiner acknowledges the applicant’s arguments but respectfully disagrees. Paragraphs [0088], [0344], [0434], and [0446] addresses identifying content. [0088] Context Information: Data points, often from a User's Profile, that can remain private, which may be utilized to deduce the Content likely being consumed by the Consumer
	Applicant argues on pages 20-21 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness claiming that the Publicover does not teach or suggest Chaining a First New Block of Usage Data to a Previous Block of Usage Data    Examiner acknowledges the applicant’s arguments but respectfully disagrees. Publicover does not explicitly teach ‘chaining new blocks of assets’, however Brenner teaches at least ‘chaining new blocks of assets’. See paragraph [0078] of Brenner.
	Applicant argues on pages 21 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness claiming that the Publicover does not teach or suggest wherein the First New Block of Usage Data Records the Display of the at Least One Content Element on the Electronic Device Associated with the at Least One User. Examiner acknowledges the applicant’s arguments but respectfully disagrees. Publicover does not explicitly teach ‘chaining new blocks of assets’, however Brenner teaches at least ‘chaining new blocks of assets’. See paragraph [0015] of Brenner.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included. [Rahiman (US21090392119) is generally to managing content license on the blockchain; Wright (WO2017195160) is generally related to tracking Metadata in a blockchain network].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685